On Motion for Rehearing.
In his motion for rehearing appellant states, “The uncontroverted record shows that the divorce was granted on January 17, 1938 by the 95th District Court of Dallas County, Texas; that the hearing constituting the basis for this appeal was held by the 42nd District Court of Dallas County, Texas on April 9, 1942, wherein the trial court overruled defendant’s plea of privilege.”
This statement is not borne out by the record before us. In “Plaintiff’s Motion for Contempt,” it is stated: “That heretofore, to-wit, on the 17th day of January, 1938, judgment of divorce was entered in the Minutes of the 14th District Court at Dallas County, Texas, Book 61, page 352, in the above entitled and numbered cause.” This motion is entitled “No. 33338-A, Re: Reba Faye Johns v. Carl Conrad Johns.”
Plaintiff’s controverting plea is filed in cause No. 33338-E/A, in the District Court of Dallas County. It recites that on the 17th day of January, A.D. 1938, “this Honorable Court” entered the judgment in cause No. 33338-A. It further incorporates the motion for contempt above referred to, which again recites the entry of the judgment of divorce in the Minutes of the 14-th District Court at Dallas County, Texas. And again refers to the “judgment entered by this honorable court” as aforesaid, on the 17th day of January, A.D. 1938.
The judgment and order overruling appellant’s plea of privilege is signed by the Judge of the 44th Judicial District Court sitting for the Judge of the 14th Judicial District Court of Dallas County, Texas, and is entered in Volume M, page 288, Minutes of the 14th Judicial District Court of Dallas County, Texas. Appellant’s waiver of service in the divorce proceeding purports to be filed in cause No. 33338-A. The judgment of divorce is entered in cause No. 33338-A.
The contempt motion appears to be entered in the same cause. The judge’s fiat on the contempt motion is signed by the Judge of the 95th Judicial District Court, sitting for the Judge of the 14th Judicial District Court of Dallas County, Texas. The order sustaining defendant’s plea to the jurisdiction on the contempt motion is signed by the Judge of the 95th Judicial District Court sitting for the Judge of the 14th Judicial District Court of Dallas County, Texas.
We think this record clearly shows that the judgment of divorce was rendered and entered by the 14th Judicial District Court of Dallas County, and that the order overruling appellant’s plea of privilege was rendered and entered by the same Court.
The motion for rehearing is overruled.
This opinion directed to be written and is adopted by the Court.
WALTHALL, J., not participating.